DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ryan Boggs on 2/22/2022.

The application has been amended as follows: 
TO THE CLAIMS:
In claims 3 and 4, replace “the at least one molecular linker” with --the first molecular linker and/or the second molecular linker--.


Amend claim 8 as follows:
8. (Currently Amended) The solar cell according to claim 1, wherein 
made of a transparent conductive substance.


Amend claim 12 as follows:
12. (Rejoined and Currently Amended) A method for producing [[a]] the plasmonic solar cell of claim 1 
i) 
the
substrate with a layer of a semiconductor which is either n-type or p-type,
	ii) modifying the metal nanoparticles with [[a]] the first molecular linker and the
second molecular linker,
	iii) grafting the modified metal nanoparticles from step ii) to the modified

	iv) submersing the substrate from step iii) in a solution of a semiconductor of
p–type when the semiconductor in step i) is n-type, and n-type, when the semiconductor
in step i) is p-type, and
v) evaporating [[a]] the back contact 
semiconductor of step iv) 

Amend claim 13 as follows:

13. (Rejoined and Currently Amended) The method according to claim 12, wherein step i) further comprises modifying the substrate with a monolayer of a third organic molecular linker by submersing the substrate in a solution with the third organic molecular linker prior to coating the substrate with the layer of the semiconductor which is either n-type or p-type 



F.  Amend claim 24 as follows:
24. (Currently Amended) The building element according to claim 23, wherein
said element is chosen from a window, a roof element, or a wall element




	27. (Currently Amended) The plasmonic solar cell of claim 1, wherein 
and/or the second molecular linker is an organic
molecular linker.

H. Amend claim 32 as follows:
	32. (Currently Amended) The plasmonic solar cell according to claim 2, wherein /or the fourth molecular linker a self-assembled monolayer.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, discloses, suggests or renders obvious a plasmonic solar cell wherein the n-type semiconductor, metal nanoparticles, and p-type semiconductor are sandwiched between the substrate and the back contact and linked by covalent bonds by means of a first molecular linker that modifies a surface of the n-type semiconductor and links the surface of the n-type semiconductor to the metal nanoparticles, and a second molecular linker that modifies a surface of the p-type semiconductor and links the surface of the p-type semiconductor to the metal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726